PER CURIAM.
This interlocutory appeal is by the plain- ‘ tiff from an order denying its motion for summary decree. Plaintiff issued to defendant, in New York State, and automobile liability indemnity insurance policy which included uninsured motorist coverage. The insured was involved in an automobile collision with an uninsured motorist in Dade County, Florida, and sought recovery by arbitration. The insurer filed a suit in chancery against the insured in Dade County to enjoin the arbitration and for a decree declaring the uninsured motorist coverage, as provided for in the policy and an endorsement thereon, was not applicable outside the State of New York.
The record, briefs and argument having been considered, we conclude that on the pleadings and the documentary and other evidence which was before the trial court on the hearing on motion for summary decree, the chancellor did not commit reversible error by denying the motion and refusing to decide and conclude the cause at that stage.
Affirmed.